Citation Nr: 1503533	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-46 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956 and from September 1962 to October 1977.  He passed away in September 2009, during the pendency of an appeal.  The Veteran's surviving spouse is the appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for diabetes mellitus type II (diabetes), with a 20 percent disability rating assigned, effective January 30, 2008.  

In October 2014, the appellant withdrew her request for a hearing and stated that she wanted the claim to be forwarded to the Board for a decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran timely appealed the initial 20 percent rating assigned for diabetes in a September 2009 notice of disagreement, prior to his death; his surviving spouse timely filed a claim for accrued benefits.  

2.  The Veteran's service-connected diabetes required insulin and a restricted diet, but not regulation of his activities.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a claimant in the development of a claim.  VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied by way of a letter sent to the appellant in April 2010 that informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for accrued benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the claim is denied herein, an effective date and disability rating will not be assigned.  Therefore, she is not prejudiced by the lack of complete notice regarding these aspects of a claim.  

To the extent that the appellant was not provided with pre-adjudication notice of some of the information required, the Board notes that prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity" (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  No such allegation or showing of prejudice has been made here.  Moreover, the Board does not find any such prejudice, as the appellant was ultimately informed of the evidence needed to substantiate the claim for accrued benefits, was provided the opportunity to submit evidence and testimony in support of the claim, and the claim was readjudicated in a September 2010 statement of the case.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All VA and private treatment records identified by the Veteran have been obtained, the appellant has not identified any outstanding VA treatment records in existence at the time of the Veteran's death, and there is no indication of any further available evidence or information to be associated with the record in regard to the claim for accrued benefits.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000 (2014). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits as the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  
38 C.F.R. § 3.1000 (2014).  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4) (2014).  See Hayes v. Brown, 4 Vet. App. 60, 60-61 (1993).  However, as noted above, VA treatment records have been obtained and there is no indication that there are outstanding VA treatment records.    

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death, he had a pending claim for a higher initial rating in excess of 20 percent for diabetes.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on the claim if he had not died.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet.  The criteria for a 40 percent rating are met where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In addition to the criteria for the 60 percent rating, a 100 percent rating requires more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  Id.
Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The criteria for rating diabetes are conjunctive, meaning that each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 
727 F.3d 1172 (Fed. Cir. 2013).  Therefore, in order for a higher initial rating to be warranted in this case, the evidence must first demonstrate that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for service-connected diabetes.

The Veteran alleged that he had to regulate his activities due to diabetes; however, "regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  

Here, the evidence in existence at the time of the Veteran's death simply did not demonstrate that any medical professional prescribed or advised the Veteran to avoid strenuous occupational and recreational activities.  VA and private treatment records demonstrate that the Veteran had been prescribed oral medications, insulin, and restricted diet as treatment since he was diagnosed with diabetes in 1997.  However, none of the records indicate that the Veteran needed to avoid strenuous activity due to diabetes, and certainly do not demonstrate that a physician prescribed such restriction of activity.  In fact, a VA treatment record from August 2009, the month before the Veteran's death, stated that the Veteran had diabetes without complications.  While his sugar level was noted to be elevated due to the use of prednisone for an unrelated illness, it was normalizing as he had discontinued that medication.  

The Board notes that the Veteran reported in an August 2009 notice of disagreement that he was placed on insulin, restricted diet, and regulation of activities at the Daytona Beach VA Medical Center (VAMC).  However, the records from that VAMC do not demonstrate any prescription for regulation of activities or that avoidance of strenuous activities was medically necessary.  In fact, as noted above, his diabetes was noted to be without complications.  The Veteran did not provide any further information or evidence to support this statement and there is no evidence of the type of "regulation of activities" required under VA regulation in VA or private treatment records or lay statements.  

The Board also notes that the appellant submitted private treatment records after the Veteran's death.  Although this evidence was not of record at the time of the Veteran's death, and, therefore, cannot be considered in this claim, the Board notes that there is no indication in this evidence that a physician prescribed or advised that it was medically necessary for the Veteran to avoid strenuous occupational or recreational activities.  

Given the lack of competent and credible evidence in support of the claim, the evidence did not demonstrate that a higher initial rating in excess of 20 percent for diabetes was warranted and his claim would not have prevailed.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for accrued benefits, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a higher initial rating in excess of 20 percent for diabetes for the purpose of accrued benefits is denied.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


